DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/16/2021 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
3.	Applicant’s amendment filed on 07/14/2021, has been entered and carefully considered.  Claims 1-2, 5-7, and 10 are amended, claims 3-4 and 8-9 have been 
	
Response to Arguments
4.	Applicant’s arguments, page 5, filed on 07/14/2021 regarding the independent claims 1 and 6 have been fully considered but they are not persuasive, 
	Applicant argues (1) the combination of Persson and Chun failed to disclose “logging connection establishment failure information based on an expiry of the timer, wherein the connection establishment failure information includes information indicating whether a maximum power level was used for a last transmitted preamble among at least one preamble; and transmitting a UE information response message as a response to a UE information request message, wherein the UE information response message includes the connection establishment failure information” as the presently claimed features recited in independent claims 1 and 6; (2) the combination of Persson and Chun failed to render obvious the presently claimed features recited in independent claims 1 and 6. The examiner respectfully disagrees.
	Regarding the first argument, applicant specifically argues that “Chun fails to disclose that a UE information response message transmitted by a terminal to a base station includes information indicating whether a maximum power level was used for a last transmitted preamble to a base station.” 
	As presented in the Office Action, Chun [0085-0102] Fig. 9, shows in step 902, UE performed logging Signal strength and time stamp, and in step 903, UE transmits 
The UE information response message includes logged measurement result about the RRC connection establishment procedure (i.e., random access procedure) failure. Chun [0109-0112] the UE may log information about why the RRC connection establishment procedure has not been successfully completed as information about the failure. Table 4 shows information about the failure of an RRC connection establishment procedure including information indicating a maximum transmit power uses by UE matching a preamble transmitted by a UE during a last RA attempt in an RA procedure. Furthermore, Chun’s provisional application [0019-0028] The UE performs power ramping in order to ensure that a UE can be detected if the initially estimated transmission power for the preamble is not adequate. Thus, the UE may transmit another preamble with increased transmit power, which may be based on the maximum allowed or available of the UE transmit power. Furthermore, Persson [0088-0089, 0095-0099] the mobile station performs network measurements and stores measurements in an internal log in the memory based on the timer expires. When the mobile station receives a RRC UE Information Request message from the network node, the mobile station sends the logged measurement report in an RRC UE information response message, which in includes random access failure [0016].
Regarding the second argument, as explained above, Persson [0088-0089, 0095-0099] the mobile station performs network measurements and stores measurements in an internal log in the memory based on the timer expires. When the mobile station receives a RRC UE Information Request message from the network 
Therefore, in light of the teaching of Persson and Chun, one of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 1, 5-6, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson et al. (US 2011/0199923), hereinafter Persson, in view of Chun et al. (Pat. Pub. No: US 2014/0233516), hereinafter Chun.

Regarding Claim 1, Persson teaches A method performed by a user equipment (UE) in a communication system (Para. 0100] see Fig. 7 a method performs by a mobile station and network node), the method comprising: transmitting a radio resource control ([Para. 0095, 0102] the first mobile station can first send an RRC Connection Request message to the first network node); starting a timer associated with an RRC connection setup ([Para. 0095-0102] The mobile station starts a timer associated with the RRC connection procedure); 
logging connection information based on an expiry of the timer ([Para. 0088-0089, 0095-0099] the mobile station performs network measurements and stores measurements in an internal log in the memory based on the timer expires);
and transmitting a UE information response message as a response to a UE information request message ([Para. 0096-0098] the mobile station receives a RRC UE Information Request message from the network node and sent the Logged measurement report in an RRC UE information response message. [Para. 0016] the logged measurement report includes random access failure).
Persson does not disclose logging connection establishment failure information, wherein the connection establishment failure information includes information indicating whether a maximum power level was used for a last transmitted preamble, and the UE information response message including the connection establishment failure information.
Chun from the same field of endeavor teaches logging connection establishment failure information ([Para. 0104, 0109-0110] the UE logs information about failure of the RRC connection establishment procedure), wherein the connection establishment failure information includes information indicating whether a maximum power level was used for a last transmitted preamble among at least one preamble ([Para. 0009-0010, 0102-0104, 0106-0107, 0111-0112] The information may include information about the 
Wherein the UE information response message including the connection establishment failure information ([Para. 0085-0102] Fig. 9, shows in step 902, UE performed logging measurement result, and in step 903, UE transmits the logged measurement result (in the UE information response message) to the network node (eNB) in response to the UE information request from the eNB. The UE information response message includes logged measurement result about random access procedure failure, or the RRC connection establishment procedure has not been successfully performed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 5, Persson does not disclose wherein the connection establishment failure information further includes at least one of: information indicating a number of the at least one preamble, a cell identity of a cell, channel measurement 
Chun teaches wherein the connection establishment failure information further includes at least one of: information indicating a number of at least one transmitted preamble, a cell identity of a cell, channel measurement information of the cell, the channel measurement information of at least one neighbor cell, or a content of location information.([Para. 0110-0111] the UE records information includes number of times of transmission of an RA preamble (number of at least one transmitted preamble).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Persson in view of Chun. Specifically, Persson teaches the UE comprising: a transceiver; and a controller configured to: transmit, via the transceiver to a base station ([Para. 0072-0081] Fig. 3 shows a block diagram of an arrangement 40 in a mobile station including control unit 58 and a a transmitter front-end (FE TX) 66, which generates a transmission signal appropriate to the communication system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to 

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding Claim 11, the combination of Persson and Chun, specifically, Persson teaches transmitting an RRC connection complete message; and receiving the UE information request message ([Para. 0033, 0095-0097] mobile station can send an RRC Connection Setup Complete message indicating logged measurements available, and receives a RRC UE Information Request message including the logged measurement report).
 Persson does not disclose transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information; and receiving the UE information request message including information for requesting the connection establishment failure information.
 Chun further teaches transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information; and receiving the UE information request message including information for requesting the connection establishment failure information. ([Para. 0085-0096, 0103-0105] the UE transmits an RRC connection setup complete message to eNB. The RRC connection setup complete message informs the network that the measurement result has been logged, which includes an RA procedure has failed (i.e., failure of the RRC connection establishment), and receiving the UE information request message (a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Chun to improve the random access procedure, increase service availability and reduce UE power consumption.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.

6.	Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson in view of Chun as applied to claims 1 and 6, respectively above, and further in view of Toskala et al. (US2003/0223452), hereinafter Toskala.

Regarding Claim 2, Persson does not disclose wherein the at least one preamble is transmitted for a random access, and wherein the at least one preamble is transmitted by increasing a transmit power level. 
Chun teaches wherein the at least one preamble is transmitted for a random access ([Para. 0073, 0102-0104] Fig. 8, UE transmits at least one random access preamble to the eNB in step 802 during the random access procedure. Table 2 shows the number of times of transmission of an random access preamble in an RA procedure).

Toskala from the same field of endeavor teaches wherein the at least one preamble is transmitted by increasing a transmit power level. ([Para. 0031-0032] see Fig. 1, describes during the RRC connection establishment procedure, if the RACH capture has occurred, and if the timer has not expired, UE’s preamble generator 306 repeatedly transmits the preamble by increasing the transmission power every time the preamble is sent until RACH is captured).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Persson, Chun and Toskala to shorten the access connection time and to improve the service quality.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130163536, Lee et al. discloses Method Implemented in an eNodeB.
US 20120064886, Kim et al. discloses Method of logging measurement result at handover failure in wireless communication system.
US 20130272139, Guo et al. discloses Method and apparatus for logging instances of a UE failing to establish connection in a wireless communication network.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413